Exhibit 10.53

LOGO [g40302image001.jpg]

March 15, 2006

PERSONAL AND CONFIDENTIAL

Steve Hare

101 Lockgreen Place

Richmond, VA 23226

Dear Steve:

This letter confirms the offer of agreement we discussed regarding the
termination of your employment with Cadmus Communications Corporation
(“Cadmus”).

1. Change in Status of Employment.

(a) Effective at the close of business on March 15, 2006 (“the Status Change
Date”), you will be relieved of all operational responsibilities associated with
being an officer and a director of all Cadmus entities and do hereby resign from
those positions as of the Status Change Date. In addition, subject to the
provisions of Section 3(a) below, effective at the earlier of (i) the date on
which you begin other, full-time employment or (ii) the close of business on the
date 52 weeks following the Status Change Date, your employment with Cadmus will
terminate (“the Termination Date”). The severance pay specified under section
3(a) will continue to be paid you for the period following the Status Change
Date for 52 weeks regardless of whether or not you begin other full-time
employment prior to the end of such 52 weeks; provided that all amounts due to
you hereunder will be paid on or before March 15, 2007. However, if you do
obtain other full-time employment prior to the expiration of these 52 weeks,
your medical, dental, and vision coverage and your life insurance plan
participation will end as of the date you begin your other full-time employment.
Part-time consulting work, temporary employment or other work in which you may
engage on a part-time basis will not be considered “other, full-time” employment
for the purposes of this agreement.

(b) Within the next business day after accepting other, full-time employment,
you agree to notify me, or my office, of your acceptance of such employment and
the date such employment will begin. Your failure to provide such notice is a
material breach of this agreement and Cadmus will pursue all avenues available
to recover fully any benefits you should not have received under the terms of
this agreement.

(c) You further agree that you will not make any statement or take any action
which disparages or might harm the reputation of Cadmus or any of its
subsidiaries, affiliates,



--------------------------------------------------------------------------------

March 15, 2006

2 of 7

 

officers, directors or employees, and Cadmus will not make any statement or take
any action which disparages or might harm your reputation. You agree not to
solicit for employment, recruit, provide information on any personnel of Cadmus,
or assist another employer in the recruitment of any employee of Cadmus for the
period beginning with the date of this letter until one year after the
Termination Date. You acknowledge that, in the event of a breach or violation by
you of this provision, Cadmus may, in addition to any other rights and remedies
it may have at law or in equity, withhold any amounts or benefits otherwise
payable or due to you hereunder and recover from you any damages to Cadmus
caused by or otherwise resulting from such breach or violation. Notwithstanding
the foregoing we understand that you may recruit Michelle Mourie to come work
for you at some time in the future.

(d) Before the close of business on the Status Change Date you are to deliver to
human resources all Cadmus property in your possession, including but not
limited to any keys, access cards, IDs, phones, computers, blackberries, palm
pilots etc.

2. Payments on Status Change Date. In the next regular pay cycle after the
Status Change Date, you will be paid for your unused Personal Leave as of that
date. You are obligated to submit any Personal Leave taken which has not been
recorded.

3. Payments and Benefits Following Status Change Date.

(a) For the period beginning March 15, 2006 and ending March 15, 2007, you will
be paid a total of $415,384.62. All payments made to you under this Section 3(a)
will be subject to withholding and deductions as provided by applicable law.

(b) From the Status Change Date until the earlier of the Termination Date or
March 15, 2007, you will continue to participate in Cadmus’ group medical,
dental, vision, and associate life insurance plans based on your current
enrollment in these plans, as if you were actively employed.

(c) After the Status Change Date, you will no longer be covered under any other
Cadmus benefit plans, including short-and long-term disability, AD&D, family
life and AD&D personal leave accrual, nor will you be eligible to accrue
additional benefits under Cadmus’ 401(k) plan.

(d) (i) Any options to purchase Cadmus stock currently held by you (the “Stock
Options”) will expire 90 days following the Termination Date in accordance with
the applicable terms of the signed option agreements pursuant to which the Stock
Options were granted.

(ii) Any restricted stock granted to you in May 2003 under the 1990 Long Term
Incentive Stock Plan which is still subject to restriction (the “Unvested 2003
Restricted Stock”) will vest on May 13, 2006 in accordance with the vesting
schedule stated in the signed restricted stock agreement pursuant to which the
Unvested 2003 Restricted Stock



--------------------------------------------------------------------------------

March 15, 2006

3 of 7

 

was granted, as long as the Termination Date does not occur on or before May 13,
2006. You will at that time be obligated to surrender shares or write Cadmus a
check for the related withholding taxes. If the Termination Date occurs on or
before May 13, 2006, the Unvested 2003 Restricted Stock will not vest and will
be forfeited on such Termination Date.

(iii) Any unvested restricted stock granted to you under the Cadmus FY 2005-2007
Executive Long-Term Incentive Plan (the “Unvested LTIP Restricted Stock”) will
be forfeited on the Status Change Date, subject to a partial award of such
Unvested LTIP Restricted Stock, if any, being made to you in accordance with the
terms of the Cadmus FY 2005-2007 Executive Long-Term Incentive Plan.

4. Benefits Following Termination Date.

After the Termination Date, you will no longer be covered under Cadmus’ group
medical, dental, vision, or associate life insurance plans. Notwithstanding, it
is acknowledged and agreed that you will be entitled to benefit continuation
under COBRA and you will receive further notification of such rights.

5. Public Statements Regarding Status Change and Termination. Cadmus and its
respective associates and agents will publicly characterize and describe the
reasons for your status change and separation from Cadmus as a voluntary
resignation.

6. Waiver of Employment Discrimination Claims and other Legal Rights.

(a) You acknowledge that there are laws and regulations prohibiting employment
discrimination, retaliation and wrongful discharge pursuant to which you may
have rights or claims. These include Title VII of the Civil Rights Act of 1964,
as amended, the Age Discrimination in Employment Act, as amended, as well as
other federal, state and local executive orders, statutes and regulations. You
also acknowledge that there are other common law theories, including laws of
contract and tort, which may relate to your employment rights.

(b) You hereby waive and release any rights or claims that you may have as
described generally in Paragraph 6(a), and under any other laws, whether with
respect to Cadmus, its former and current associates, officers, directors,
agents, successors or its affiliates, provided that you do not waive any rights
or claims that may arise after the date you sign this agreement and it becomes
effective.

(c) It is agreed and you acknowledge that (i) you have had at least twenty-one
(21) days, measured from date of this letter (the date your received the letter)
to consider the terms and conditions of this proposed agreement, and that this
offer for an agreement is automatically withdrawn following the expiration of
this period; (ii) you are and have been advised in writing to consult with an
attorney before signing this agreement; (iii) the consideration to you for
signing this agreement are the arrangements, benefits and



--------------------------------------------------------------------------------

March 15, 2006

4 of 7

 

payments set forth above, which are in addition to any other compensatory rights
or benefits to which you may have been entitled prior to the execution of this
agreement; (iv) you will have seven (7) days from the date you sign this
agreement to revoke this agreement by notifying me or my office in writing; and
(v) this agreement shall not become effective or enforceable until after the
aforesaid seven-day revocation period has expired.

7. Confidential Information. You agree that you will keep strictly confidential
and will not use or disclose, directly or indirectly, to anyone except your
immediate family and your attorney (i) the circumstances and occurrences leading
to this agreement, (ii) the terms and conditions of this agreement, and
(iii) any proprietary, confidential or trade secret document or information of
Cadmus, or of its subsidiaries, affiliates, officers, directors or associates,
that you have or have had in your possession or of which you are/were aware,
relating to your employment with Cadmus or to the business and operations of
Cadmus, including such information about Cadmus’ customers. This commitment is
not intended to shorten any period of protection of the confidentiality of any
such information that is otherwise provided by applicable law. You further agree
that you will not make any statement nor take any action, either directly or
indirectly, which might adversely reflect upon Cadmus or its subsidiaries and
affiliates, or upon any current or former officers, directors or associates of
Cadmus or its subsidiaries and affiliates.

8. Remedies for Breach. You acknowledge and agree that in the event of a breach
by you of the confidentiality provisions hereof, Cadmus may, in addition to any
other rights and remedies it may have at law or in equity, withhold any amounts
or benefits otherwise payable or due hereunder.

9. Non-Solicitation of Customers. You acknowledge that your job responsibilities
at Cadmus caused you to be exposed to customers of Cadmus and that the knowledge
you obtained of Cadmus’ customers, regardless of whether you called on such
customers, and the relationships developed with Cadmus’ customers during your
employment by Cadmus, if used by you to compete with Cadmus or to divert
business from Cadmus, would be unfair to Cadmus. Accordingly, without the prior
written approval of Cadmus, you agree that for the period beginning with the
date of this letter and ending one year after the Termination Date, you shall
not, on your own behalf or on behalf of any other person, entity or firm, either
directly or indirectly, solicit any “customer” (as defined hereafter) for the
purpose of selling to such customer any product or service that is competitive
with any product or service offered for sale by Cadmus during the last twelve
(12) months of your employment by Cadmus, or divert any customer from continuing
to deal with Cadmus, or disclose to any customer any propriety, confidential or
trade secret document or information of the type describedin paragraph 7 hereof.
The term “customer” shall mean any firm, business or individual (a) on which you
called or attempted to make sales on behalf of Cadmus during the last twelve
(12) months of your active employment by Cadmus, regardless of whether sales
were actually consummated during such period, or (b) about which you acquired
material, non-public information



--------------------------------------------------------------------------------

March 15, 2006

5 of 7

 

during your employment by Cadmus, or (c) that otherwise purchased any quantity
of goods and services from Cadmus during the twelve (12) month period prior to
the Status Change Date.

10. Covenant not to Compete. You agree that for the period beginning with the
effective date of this letter and ending one year after the Status Change Date,
unless otherwise agreed in writing by the parties hereto, you will not, directly
or indirectly, compete or engage in activities competitive with the businesses
in which Cadmus is engaged during such period of restriction, by being employed
by, engaged by, consulting with, advising, owning more than 2% of the publicly
traded securities of, or otherwise aiding or assisting the following companies
and firms that you acknowledge are direct competitors of Cadmus: The Sheridan
Group, including, without limitation, The Sheridan Press; Quebecor World;
Transcontinental Printing Inc.’s Magazine Group; Quad-Graphics; Bowne & Co.,
Inc.; Merrill Corporation; Allen Press: Fry Communications; Brown Printing
Company; R.R. Donnelley & Sons Company; Banta Corporation; High Wire; TechBooks;
TechBooks India; Technical Typesetting Incorporated; Macmillan Publishers Ltd.,
including without limitation MacMillan India Ltd.; Courier Corporation; Wipro
Technologies; SPI Technologies, Inc.and Springer Publisher Services, including
any parents, subsidiaries, affiliates or co-venturers of such competitors that
are also engaged in businesses that are competitive with Cadmus. Notwithstanding
the foregoing you may engage in Mergers & Acquisition work for any of the
foregoing. Furthermore, you may work in a Chief Financial Officer role for
Quebecor World and, with Cadmus’ consent, which consent shall not be
unreasonably withheld, you may work in a Chief Financial Officer role for R.R.
Donnelly & Sons Company or Banta Corporation.

11. Outplacement Services. Cadmus will provide you outplacement services with a
vendor of your choice for a period not to exceed six months, which period may
not extend beyond March 15, 2007. Cadmus will pay the vendor directly. This
amount will be capped at $13,000. However, Cadmus will not pay or reimburse you
for any costs of such outplacement services after March 15, 2007.

12. Future Assistance on Projects. From time to time, the Company may request,
and you may agree to provide your assistance in various Cadmus projects. In the
event your assistance is provided, you will be paid $1,600.00 per day for your
services (or a pro-rata portion of that amount for any partial day), less
applicable withholdings, plus reasonable expenses. This amount is separate and
apart from the severance pay provided for in this Agreement.

13. Acknowledgment of Understanding and Voluntariness. You acknowledge that you
understand completely everything set forth in this agreement, that you have had
ample opportunity to review this agreement and all its ramifications with an
attorney of your own choosing, that you have entered into this agreement
voluntarily, without any coercion whatsoever, of your own free will, and that
you intend legally to be bound by this agreement.



--------------------------------------------------------------------------------

March 15, 2006

6 of 7

 

14. Entire Agreement. This agreement constitutes the entire agreement between
Cadmus and you with respect to the subject matter hereof, and may not be
construed as an admission of liability, wrongdoing, or discrimination by Cadmus,
or any of its subsidiaries, affiliates, officers, directors, associates or
agents.

15. Severability. If any provision hereof shall be determined to be
unenforceable, such fact shall not invalidate or render unenforceable any other
provision hereof.

16. Binding Effect. This agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns, as the case may be.

17. Governing Law. This agreement shall be deemed to have been made in the
Commonwealth of Virginia and shall be interpreted, construed, and enforced in
accordance with the laws of the Commonwealth of Virginia.

If the foregoing is acceptable to you, please sign in the space indicated below
and return this agreement to me.



--------------------------------------------------------------------------------

March 15, 2006

7 of 7

 

Sincerely,

 

/s/ Bruce V. Thomas

  Bruce V. Thomas  

President and Chief Executive Officer CC: Lisa Licata Accepted and agreed to:

By:  

/s/ Stephen E. Hare

    Date: 4/8/06   Stephen E. Hare    